DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose a monitoring unit configured to monitor a respective parameter indicative of a respective state of each gas tube switch, wherein the switching control unit is configured to arrange the switching order of the turn-on of the gas tube switches in response to a deviation of at least one monitored parameter from a target value or range.
 	Here, as Applicant argues, the closes prior art Trostler does not teach or suggest monitoring “a respective parameter indicative of a respective state of each gas tube switch and Trostler does not teach or suggest arranging “the switching order of the turn-on of the gas tube switches in response to a deviation of at least one monitored parameter from a target value or range.” In Trostler, the RF chokes are served as RF inductors that are not capable of monitoring “a respective parameter indicative of a respective state of each gas tube switch.” Without the “monitored parameter,” it will not result in “a deviation of at least one monitored parameter from a target value or range.” Thus, Trostler cannot arrange “the switching order of the turn-on of the gas tube switches” in response to the deviation.
 	With respect to claim 12, the prior art of record fails to suggest or disclose monitoring a respective parameter indicative of a respective state of each gas tube switch; and arranging the switching order of the turn-on of the gas tube switches in response to a deviation of at least one monitored parameter from a target value or range. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-f (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842